        Case 3:20-cv-00360-KAD Document 127 Filed 02/24/21 Page 1 of 22




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

 DANILO PURUGGANAN,                                  No. 3:20-cv-00360 (KAD)

        Plaintiff,


        v.

 AFC FRANCHISING, LLC,                               February 24, 2021

        Defendant.



  MEMORANDUM OF DECISION RE: DEFENDANT’S MOTION TO DISMISS FOR
  LACK OF SUBJECT MATTER JURISDICTION OR, IN THE ALTERNATIVE, FOR
           PARTIAL JUDGMENT ON THE PLEADINGS (ECF NO. 58)

Kari A. Dooley, United States District Judge:

       Defendant AFC Franchising, LLC (“AFC” or the “Defendant”) has moved to dismiss

several of the claims asserted against it by Plaintiff Danilo Purugganan (“Purugganan” or the

“Plaintiff”) pursuant to Fed. R. Civ. P. 12(b)(1) for lack of subject matter jurisdiction. (ECF No.

58.) Specifically, AFC challenges Purugganan’s standing to bring claims for a violation of the

Sherman Act (Count Seven), tortious interference with contractual relations and prospective

economic advantage (Count Eight), violation of the Connecticut Franchise Act, or “CFA” ( Count

Ten), violation of the Connecticut Unfair Trade Practices Act, or “CUTPA” (Count Eleven), and

abuse of process. (Count Twelve). In the alternative, AFC moves pursuant to Fed. R. Civ. P. 12(c)

for judgment on the pleadings with respect to these claims. AFC additionally challenges the

Plaintiff’s ability to state claims for a violation of the covenant of good faith and fair dealing

(Count Three), violation of the Uniform Commercial Code, or “UCC” (Count Four), and

promissory estoppel (Count Five). The parties’ familiarity with the procedural history of this case



                                                1
        Case 3:20-cv-00360-KAD Document 127 Filed 02/24/21 Page 2 of 22




and the allegations in the complaint is presumed. The Court has considered Purugganan’s

opposition to the motion to dismiss (ECF No. 65) and AFC’s reply. (ECF No. 68.) For the reasons

that follow, the motion is GRANTED in part and DENIED in part.

Legal Standards

       Motion to Dismiss for Lack of Subject Matter Jurisdiction

       “A case is properly dismissed for lack of subject matter jurisdiction under Rule 12(b)(1)

when the district court lacks the statutory or constitutional power to adjudicate it.” Eliahu v. Jewish

Agency for Israel, 919 F.3d 709, 712 (2d Cir. 2019) (per curiam) (quoting Makarova v. United

States, 201 F.3d 110, 113 (2d Cir. 2000)). “Article III, Section 2 of the Constitution limits the

jurisdiction of the federal courts to the resolution of ‘cases’ and ‘controversies.’” Mahon v. Ticor

Title Ins. Co., 683 F.3d 59, 62 (2d Cir. 2012) (internal quotation marks omitted). “This limitation

is ‘founded in concern about the proper—and properly limited—role of the courts in a democratic

society.’” Id. (quoting Warth v. Seldin, 422 U.S. 490, 498 (1975)).

       “A plaintiff can demonstrate standing [under Article III] by establishing three elements:

(1) an injury-in-fact; (2) causation; and (3) redressability.” Vullo v. Office of Comptroller of

Currency, 378 F. Supp. 3d 271, 282 (S.D.N.Y. 2019) (citing Sprint Commc’ns Co., L.P. v. APCC

Servs., Inc., 554 U.S. 269, 273–74 (2008)). “Under the injury-in-fact requirement, ‘the first and

foremost’ element, ‘a plaintiff must show that he or she suffered an invasion of a legally protected

interest that is concrete and particularized and actual or imminent, not conjectural or

hypothetical.’” Id. (quoting Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547–48 (2016)). As to the

second element, “there must be a causal connection between the injury and the conduct complained

of—the injury has to be fairly traceable to the challenged action of the defendant, and not the result

of the independent action of some third party not before the court.” Rothstein v. UBS AG, 708



                                                  2
        Case 3:20-cv-00360-KAD Document 127 Filed 02/24/21 Page 3 of 22




F.3d 82, 91 (2d Cir. 2013) (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992))

(alterations, ellipses, and emphasis omitted). “Third, it must be likely, as opposed to merely

speculative, that the injury will be redressed by a favorable decision.” Id. (quoting Lujan, 504

U.S. at 560–61).

       “In resolving a motion to dismiss under Rule 12(b)(1), the district court must take all

uncontroverted facts in the complaint . . . as true, and draw all reasonable inferences in favor of

the party asserting jurisdiction.” Mercer v. Schriro, 337 F. Supp. 3d 109, 122 (D. Conn. 2018)

(quoting Tandon v. Captain’s Cove Marina of Bridgeport, Inc., 752 F.3d 239, 243 (2d Cir. 2014)).

“The plaintiff bears the burden of alleging facts that affirmatively and plausibly suggest that [he]

has standing to sue.” Cortlandt St. Recovery Corp. v. Hellas Telecommunications, S.À.R.L., 790

F.3d 411, 417 (2d Cir. 2015) (quotation marks and alterations omitted). In resolving a motion to

dismiss on this basis, the Court may also consider “evidence outside the complaint.” Id.

       Motion for Judgment on the Pleadings

       “A party may move for judgment on the pleadings ‘if, from the pleadings, the moving

party is entitled to judgment as a matter of law.’” Rojas v. Berryhill, 368 F. Supp. 3d 668, 669

(S.D.N.Y. 2019) (quoting Burns v. Int’l Sec. Serv., Inc. v. Int’l Union, United Plant Guard

Workers, 47 F.3d 14, 16 (2d Cir. 1995)). “The standard for addressing a Rule 12(c) motion for

judgment on the pleadings is the same as that for a Rule 12(b)(6) motion to dismiss for failure to

state a claim.” Hogan v. Fischer, 738 F.3d 509, 514–15 (2d Cir. 2013) (quoting Cleveland v.

Caplaw Enters., 448 F.3d 518, 521 (2d Cir. 2006)). Under this standard, the Court must accept

the complaint’s factual allegations as true and must draw inferences in the plaintiff’s favor.

Littlejohn v. City of New York, 795 F.3d 297, 306 (2d Cir. 2015). The motion “must be decided

on ‘facts stated on the face of the complaint, in documents appended to the complaint or



                                                 3
        Case 3:20-cv-00360-KAD Document 127 Filed 02/24/21 Page 4 of 22




incorporated in the complaint by reference, and matters of which judicial notice may be taken.’”

Lunardini v. Mass. Mut. Life Ins. Co., 696 F. Supp. 2d 149, 155 (D. Conn. 2010) (quoting Leonard

F. v. Israel Discount Bank of New York, 199 F.3d 99, 107 (2d Cir. 1999)) (brackets omitted). The

“complaint must ‘state a claim to relief that is plausible on its face,’” setting forth “factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Kolbasyuk v. Capital Mgmt. Servs., LP, 918 F.3d 236, 239 (2d Cir. 2019) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007), and Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

“Accordingly, ‘threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.’” Nielsen v. Rabin, 746 F.3d 58, 62 (2d Cir. 2014) (quoting

Iqbal, 556 U.S. at 678) (brackets omitted).

Discussion

       Standing

       AFC first asserts that Plaintiff’s allegations of damages are too speculative to establish

Article III standing with respect to the Plaintiff’s Sherman Act, tortious interference, CFA,

CUTPA, and abuse of process claims.            (Counts Seven, Eight, Ten, Eleven, and Twelve,

respectively). This argument derives from the Plaintiff’s allegations that he will suffer economic

losses as a result of AFC’s anticipated closing on the purchase of certain urgent care franchises

within the Plaintiff’s territory. (See, e.g., Compl. ¶¶ 83, 89–92, 95, 109, 115, 121, ECF No. 1.)

Although it is the Court’s understanding that AFC has since closed on the purchases of the

franchises at issue, “the standing inquiry remains focused on whether the party invoking

jurisdiction had the requisite stake in the outcome when the suit was filed.” Davis v. Fed. Election

Comm’n, 554 U.S. 724, 734 (2008). “Allegations of future harm establish injury in fact as long as




                                                   4
          Case 3:20-cv-00360-KAD Document 127 Filed 02/24/21 Page 5 of 22




the future harm is ‘certainly impending.’” Sackin v. TransPerfect Glob., Inc., 278 F. Supp. 3d 739,

746 (S.D.N.Y. 2017) (quoting Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409 (2013)).

         The Court easily concludes that the harm Purugganan alleges was sufficiently imminent or

“certainly impending” at the time the complaint was filed, given his assertion that AFC had entered

into contracts to purchase the franchises at issue, which Purugganan alleges constitutes a breach

of the parties’ Master Developer Agreement (“MDA”). (See, e.g., Compl. ¶¶ 21, 30, 54–56.)

Therefore even if the closings had not yet occurred, the allegations indicating that the transactions

were underway support Purugganan’s standing to bring claims based on AFC’s alleged breach of

the MDA and Purugganan’s attendant anticipated losses, which also form the basis for the other

common law and statutory causes of action. Moreover, as the Court observed in its memorandum

of decision denying the Plaintiff’s motion for temporary restraining order, the Plaintiff has

identified a concrete harm in the form of lost profits comprised of 2.5% of gross sales from the

franchises that AFC has recently acquired or will soon acquire that will no longer inure to the

Plaintiff under the MDA if the Plaintiff is stripped of his master developer responsibilities for these

franchises. (See Decision at 9, ECF No. 94). 1 These lost profits are sufficient to satisfy the injury-

in-fact requirement of Article III. See, e.g., Fido’s Fences, Inc. v. Radio Sys. Corp., 999 F. Supp.

2d 442, 449 (E.D.N.Y. 2014) (concluding that “economic harm to [the plaintiff’s] business—

i.e., lost sales and profits—is sufficiently ‘concrete and particularized,’ as well as ‘actual or

imminent,’ to constitute injury in fact under Article III” where plaintiff alleged that defendants’

exclusionary practices harmed its existing business).




1
 Indeed, AFC has stipulated to the fact that Purugganan will be deprived of these profits if it closes on the franchises
at issue throughout this litigation. (See, e.g., ECF No. 66-6 at 4.)

                                                           5
           Case 3:20-cv-00360-KAD Document 127 Filed 02/24/21 Page 6 of 22




       The Court therefore denies Defendant’s motion to dismiss to the extent it is predicated on

the Plaintiff’s purported lack of Article III standing and next considers the remainder of the

Defendant’s claims under the standard applicable to Fed. R. Civ. P. 12(c).

       Choice of Law

       As a threshold matter the parties dispute whether the choice of law provision included in

the MDA executed between the Plaintiff and AFC’s predecessor-in-interest, Doctors Express

Franchising, LLC (“Doctors Express”) governs the instant action. That provision provides:

       Except to the extent governed by the United States Trademark Act of 1946 (Lanham Act,
       15 U.S.C. Sections 1051 et seq.), or other federal law, this Agreement and all claims arising
       from the relationship between us and you will be governed by the laws of the State of
       Maryland, without regard to its conflict of laws rules, except that any Maryland law
       regulating the sale of franchises or business opportunities or governing the relationship of
       a franchisor and its franchisee will not apply unless its jurisdictional requirements are met
       independently without reference to this paragraph.

(MDA § 19.6, ECF No. 1-1.) AFC argues that because Plaintiff’s claims arise under the MDA

and from the Plaintiff’s relationship with AFC generally, the law of Maryland applies to this

dispute.

       “The validity of a contractual choice-of-law clause is a threshold question that must be

decided not under the law specified in the clause, but under the relevant forum’s choice-of-law

rules governing the effectiveness of such clause.” Fin. One Pub. Co. v. Lehman Bros. Special

Fin., 414 F.3d 325, 332 (2d Cir. 2005). “Connecticut follows the Restatement (Second) of Conflict

of Laws, which enforces choice of law provisions unless (i) the chosen state has no substantial

relationship to the parties or the transaction and there is no other reasonable basis for the parties’

choice, or (ii) application of that state’s law would contradict a fundamental policy of a state that

has a materially greater interest in the action and whose law would otherwise apply had it not been




                                                  6
         Case 3:20-cv-00360-KAD Document 127 Filed 02/24/21 Page 7 of 22




for the parties’ choice.” Odyssey Reinsurance Co. v. Cal-Regent Ins. Servs. Corp., 123 F. Supp.

3d 343, 350 (D. Conn. 2015) (citing Elgar v. Elgar, 238 Conn. 839, 850, 679 A.2d 937 (1996)).

        Citing this rule as articulated in the Restatement, Purugganan argues that Maryland law

does not apply in this matter because “neither of the parties has any relationship with the State of

Maryland, nor do the subject transactions that precipitated this proceeding – i.e., the purchase of

the franchises in Connecticut.” (Pl.’s Mem. at 6.) Thus, Purugganan asserts that “[i]t cannot

reasonably be disputed that Connecticut has the materially greater interest in the determination of

the issues in this case.” (Id.) AFC responds that “each party is ‘connected’ to Maryland,” given

that Purugganan “negotiated with a Maryland resident to enter into the MDA,” i.e., Doctor’s

Express, and AFC took an assignment from, and stands in the shoes of, that Maryland resident. 2

(Def.’s Reply at 2.) AFC further asserts that the “transaction,” also has a “substantial relationship”

to Maryland insofar as the claims arise out of the transaction memorialized in the MDA. Finally,

AFC argues that the Plaintiff has failed to establish that applying Maryland law to this dispute

would undermine Connecticut public policy.

        The Court concludes that it must honor the choice of law provision specified in the MDA.

That Doctors Express was located in Maryland at the time the MDA was executed is sufficient to

establish a substantial relationship between Maryland and one of the original contracting parties

and to the underlying transaction between Purugganan and Doctors Express. See, e.g., Mark v.

Deere & Co., No. CV 960563160S, 1999 WL 669818, at *2 (Conn. Super. Ct. Aug. 18, 1999)

(honoring Illinois choice of law provision where “Illinois is the principal place of business of one

of the parties”). Indeed, the commentary to the Restatement recognizes this proposition explicitly,

explaining that “[w]hen the state of the chosen law has some substantial relationship to the parties


2
 Purugganan acknowledges that “Doctors Express’ principal place of business was in the State of Maryland.” (Compl.
¶ 43.)

                                                        7
        Case 3:20-cv-00360-KAD Document 127 Filed 02/24/21 Page 8 of 22




or the contract, the parties will be held to have had a reasonable basis for their choice. This will be

the case, for example, when this state is . . . where one of the parties is domiciled or has his principal

place of business.” Restatement (Second) of Conflict of Laws § 187 cmt. f. Although AFC, as

the successor-in-interest to Doctors Express, is not domiciled nor has its principal place of business

in Maryland, Purugganan cites no authority that would justify disregarding the original contracting

parties’ choice of law provision in these circumstances. Nor can Purugganan reasonably argue

that the choice of law provision was not foreseeable to him. Unlike the MDA’s “floating” forum

selection clause, which this Court declined to interpret as requiring that the instant suit be brought

in Alabama, where AFC maintains its principal place of business (see ECF No. 39), the choice of

law provision unambiguously apprised Purugganan that save for certain exceptions not applicable

here, “this Agreement and all claims arising from the relationship between us and you will be

governed by the laws of the State of Maryland.” (MDA § 19.6.)

        Moreover, even allowing that Connecticut has a materially greater interest in the outcome

in this suit because it is where the franchises at issue are located, Purugganan does not cite any

fundamental Connecticut policy which would override the choice of law provision. As the

Restatement cautions, “the forum will not refrain from applying the chosen law merely because

this would lead to a different result than would be obtained under the local law of the state of the

otherwise applicable law.” Restatement (Second) of Conflict of Laws § 187 cmt. g. The Court

therefore concludes that the substantive law of Maryland governs this dispute.

        CUTPA

        This Court’s decision with respect to the MDA’s choice of law provision necessitates

judgment on the pleadings in favor of AFC on the Plaintiff’s CUTPA claim. AFC cites the Court

to Alpha Beta Capital Partners, L.P. v. Pursuit Inv. Mgmt., LLC, 193 Conn. App. 381, 219 A.3d



                                                    8
         Case 3:20-cv-00360-KAD Document 127 Filed 02/24/21 Page 9 of 22




801 (2019), cert. denied, 334 Conn. 911, 221 A.3d 446 (2020), and cert. denied, 334 Conn. 911,

221 A.3d 446 (2020), a case in which the Connecticut Appellate Court held that a New York choice

of law provision contained in a settlement agreement precluded the plaintiff from bringing a

statutory theft and CUTPA claim under Connecticut law. See id. at 426–27. Specifically, the

choice of law provision at issue encompassed “any disputes or litigation arising out of this

agreement.” Id. at 426 (alterations omitted). And because the plaintiff’s CUTPA and statutory

theft claims “arose” from the settlement agreement, the Appellate Court held that the trial court

properly struck them from the plaintiff’s complaint. Id. at 427. Here, too, Purugganan’s claims

arise from the MDA and his relationship with AFC thereunder. (See MDA § 19.6 (“this Agreement

and all claims arising from the relationship between us and you will be governed by the laws of

the State of Maryland . . . .”).) 3

        Purugganan responds “that since CUTPA is a self-avowed public policy statute, even if the

Court determines that Maryland law should be applied, CUTPA cannot be waived by the choice

of law provision in the MDA and CUTPA would be applicable in this case.” (Pl.’s Mem. at 12.)

However he cites no authority for this proposition and the Court has located none. And while

Purugganan is correct that the Appellate Court in Alpha Beta Capital Partners declined to entertain

this very argument because it was not raised before the trial judge, the question that the Appellate

Court did not consider is the very one that this Court has already resolved—i.e., whether the Court



3
  The Connecticut Appellate Court in Alpha Beta Capital Partners applied New York law in analyzing the scope of
the settlement agreement’s choice of law provision. See 193 Conn. App. at 424–25. The scope of the MDA’s choice
of law provision must likewise be interpreted under the MDA’s governing law—i.e., the law of Maryland. As noted
in a case cited by AFC, “Maryland follows the objective law of contract interpretation and construction,” and will
give effect to the “ordinary, plain meaning” of words “read in the context of the choice of law provision.” Tomran,
Inc. v. Passano, 391 Md. 1, 13–14, 891 A.2d 336 (Md. 2006). The parties do not dispute the breadth of the MDA’s
choice of law provision, and there can be no question that the plain meaning of the phrase “this Agreement and all
claims arising from the relationship between us and you” would extend to Purugganan’s CUTPA claim based on
AFC’s alleged unfair and deceptive practices in infringing on Purugganan’s rights under the MDA to develop his
territory.

                                                        9
       Case 3:20-cv-00360-KAD Document 127 Filed 02/24/21 Page 10 of 22




should decline to apply Maryland law under the rationale articulated in Section 187 of the

Restatement, which includes the public policy of the forum analysis. See 193 Conn. App. at 422

n.24 (citing Elgar, 238 Conn. at 850). Again, because Purugganan cites no authority in support of

the proposition that CUTPA’s public policy origins override an otherwise valid choice of law

provision, the Court declines to abrogate the parties’ agreement to apply Maryland law.

       The Connecticut Franchise Act

       Purugganan alleges that AFC improperly terminated his rights under the MDA in violation

of the Connecticut Franchise Act, which states in relevant part that “[n]o franchisor shall, . . .

terminate, cancel or fail to renew a franchise, except for good cause which shall include, but not

be limited to the franchisee’s refusal or failure to comply substantially with any material and

reasonable obligation of the franchise agreement.” Conn. Gen. Stat. § 42-133f(a). Despite its

reliance on the MDA’s Maryland choice of law provision, AFC does not argue that the CFA is

inapplicable, and the statute itself precludes a waiver of a franchisee’s rights thereunder. See id. §

42-133f(f); see also B & E Juices, Inc. v. Energy Brands, Inc., No. 3:07-CV-1321 (MRK) (WIG),

2007 WL 3124903, at *11 (D. Conn. Oct. 25, 2007) (explaining that “courts have generally

addressed the applicability of the Connecticut Franchise Act in cases involving a purported

franchisee located in Connecticut, even in the face of a choice-of-law provision applying the law

of another state or forum selection clause placing jurisdiction in another forum”).

       Instead AFC asserts that the CFA does not apply because Purugganan is not a franchisee

but, rather, a master developer who assists in the identification of prospective franchisees and

supervises those franchises that AFC accepts under its system. A “franchisee” is defined under

the statute as “a person to whom a franchise is granted, including a distributor, wholesaler or jobber

or retailer who is granted the authority under a franchise to use a trademark, tradename, service



                                                 10
        Case 3:20-cv-00360-KAD Document 127 Filed 02/24/21 Page 11 of 22




mark or other identifying symbol or name,” and a “franchisor” in turn is one “who grants a

franchise to another person.” Conn. Gen. Stat. §§ 42-133e(c)-(d). “Franchise” is defined in

relevant part as:

       an oral or written agreement or arrangement in which (1) a franchisee is granted the right
       to engage in the business of offering, selling or distributing goods or services under a
       marketing plan or system prescribed in substantial part by a franchisor, . . . and (2) the
       operation of the franchisee’s business pursuant to such plan or system is substantially
       associated with the franchisor’s trademark, service mark, trade name, logotype, advertising
       or other commercial symbol designating the franchisor or its affiliate.

Id. § 42-133e(b). “The definition ‘requires a two-step inquiry. First, the franchisee must have the

right to offer, sell or distribute goods or services. Second, the franchisor must substantially

prescribe a marketing plan for the offering, selling or distributing of goods or services.’” Getty

Petroleum Mktg., Inc. v. Ahmad, 253 Conn. 806, 813, 757 A.2d 494 (2000) (quoting Chem-Tek,

Inc. v. General Motors Corp., 816 F. Supp. 123, 127 (D. Conn. 1993)).

       “[W]hen determining whether there is a franchise relationship, . . . the relationship of the

parties, . . . is not governed solely by the parties’ main written agreement. Rather its legal

significance is fixed by reality, not by what the defendants or the plaintiffs call it, though

descriptive language may be relevant.” Edmands v. CUNO, Inc., 277 Conn. 425, 439, 892 A.2d

938 (2006) (quotation marks, citations, and alterations omitted). As this Court has previously

observed, albeit in a different context, “[i]t is the independent function of the parties in a marketing

arrangement that controls whether the parties have created a franchise.” Trade Links, LLC v. BI-

QEM SA de CV, No. 3:19-CV-00308 (KAD), 2020 WL 1335688, at *10 (D. Conn. Mar. 23, 2020)

(quoting Getty, 253 Conn. at 815). Further, the absence of the plaintiff’s assumption of a

“substantial market risk” or “substantial indicia of entrepreneurial responsibility” undermines a

finding that a franchise was created or that a plaintiff is a franchisee. Id. (quoting Getty, 253 Conn.




                                                  11
         Case 3:20-cv-00360-KAD Document 127 Filed 02/24/21 Page 12 of 22




at 815, 819). “Accordingly, ‘one who acts as an agent for another in selling a product’ does not

ordinarily qualify as a franchisee.’” Id. (quoting Getty, 253 Conn. at 820).

         The Court agrees with AFC that the complaint and the MDA do not enable a plausible

inference that Purugganan acts as a franchisee for purposes of his CFA claim. The MDA confers

upon Purugganan certain “master developer rights,” including:

         the rights to (1) develop, open and operate Doctors Express Urgent Care Businesses in a
         mutually-agreed geographic area in Exhibit A (the “Territory”); (2) assist us with the sale
         of franchises (the “Franchises”) to third parties (the “Franchisees”) who will operate
         Doctors Express Urgent Care Businesses and/or manage Doctors Express Urgent Care
         Centers in the Territory; and (3) perform certain initial and ongoing support and assistance
         functions for (collectively, the “Servicing Responsibilities”) and monitor the performance
         of (collectively, the “Monitoring Responsibilities”) Franchisees in the Territory
         (collectively, the “Master Developer Rights”).

(MDA Preamble § E.) Notably, the MDA “does not grant [Purugganan] the right to operate

Doctors Express Urgent Care Businesses, the right to license others to operate Doctors Express

Urgent Care Businesses or use the Marks or the System,” as it “is not a license or a franchise

agreement.” (Id. § 1.3(b) (emphasis added).) 4 Instead, the MDA authorizes Purugganan to

“solicit, evaluate, and screen individuals and entities to establish and operate Franchises within the

Territory” subject to Doctors Express’s—and thus AFC’s—ultimate approval. (Id. § 1.1(b).)

         Specifically, the MDA obligates AFC to provide Purugganan with “a franchise marketing

strategy . . . for advertising to and soliciting” prospective franchisees, which he may not modify

without AFC’s written consent. (Id. § 8.1.) Purugganan is required to spend $3,000 per quarter

on franchise sales efforts and must obtain AFC’s approval for the use of any promotional material


4
  Purugganan alleges that at the time he executed the MDA he also “signed a Franchise Agreement with Doctors
Express wherein he purchased the rights to a specified territory, site to be determined, to open and operate an urgent
care center.” (Compl. ¶ 12; see also Compl. Ex. B, ECF No. 1-3.) AFC acknowledges “that the MDA does require
that a master developer also be a franchisee, but that franchisor-franchisee relationship is governed by a separate
agreement.” (AFC Reply at 6 n.3.) Because Purugganan’s CFA claim is predicated on AFC’s alleged unlawful
termination of his master developer rights under the MDA and the denial of the commissions and fees he earns
thereunder, and not on his rights under the separate franchise agreement, the Court confines its analysis to whether
Purugganan has plausibly alleged that he is a franchisee under the MDA.

                                                         12
       Case 3:20-cv-00360-KAD Document 127 Filed 02/24/21 Page 13 of 22




he uses in soliciting prospective franchisees. (Id.) The MDA in turn entitles Purugganan to a fee

defined as 50% “of the Initial Franchise Fee” for each prospect that Purugganan refers and with

whom AFC signs a franchise agreement within a prescribed time period. (Id. § 4.1(a).) The MDA

also specifies the circumstances in which Purugganan is entitled to a commission in the event that

a referral source or an existing franchisee refers a prospect to AFC with whom a franchise

agreement is executed. (Id. §§ 4.1(b)–(c).) As noted, however, AFC ultimately retains the sole

authority to approve prospective franchisees with whom it enters into franchise agreements. (Id.

§§ 1.1(b), 8.1.) Purugganan also receives a fee comprised of 2.5% of the gross sales of each

franchise for which he performs “Service Responsibilities and Monitoring Responsibilities.” (Id.

§ 4.2(a).) He is required to “at all times, operate the Master Developer Business according to all

of [AFC’s] System Standards, as modified from time to time.” (Id. § 8.3.) Purugganan’s right to

use AFC’s Marks is “only for the limited purposes of soliciting Prospects and performing

Servicing Responsibilities and Monitoring Responsibilities for Franchisees in the Territory.” (Id.

§ 9.1.) AFC retains the right to inspect franchises in Purugganan’s territory and audit his financial

records pertaining to the master developer business. (Id. §§ 14.1, 14.2.)

       These provisions reveal perhaps that AFC may “substantially prescribe a marketing plan”

that Purugganan must follow for purposes of step two of the franchisee inquiry. It remains clear

however that Purugganan does not “have the right to offer, sell or distribute goods or services” of

the kind offered under AFC’s mark, i.e., urgent medical care, for purposes of the first step of the

inquiry, so as to create a plausible inference that he is a franchisee. Getty, 253 Conn. at 813.

Indeed, rather than sell, offer, or distribute goods or services, he recruits prospective franchisees

who will in turn offer their own services—i.e., the provision of patient care services through

franchised urgent care centers. In other words, Purugganan “acts as an agent for another in selling



                                                 13
        Case 3:20-cv-00360-KAD Document 127 Filed 02/24/21 Page 14 of 22




a [service]” as opposed to offering and selling a service himself. Trade Links, 2020 WL 1335688,

at *10 (quoting Getty, 253 Conn. at 820); see also Rudel Mach. Co. v. Giddings & Lewis, Inc., No.

3:97-CV-1115 (RNC), 2001 WL 36210782, at *2 (D. Conn. July 25, 2001) (“Being involved in

the process of promoting another’s [services] simply is not the same as having been granted the

right to engage in the business of selling them”). While Purugganan argues that the $189,000 he

expended in acquiring his master developer rights evidences the market risk he assumed and his

“substantial entrepreneurial responsibility” (Pl.’s Mem. at 9) the Court disagrees that the Plaintiff’s

investment alone establishes the type of market risk and entrepreneurial character sufficient to

create a franchise. The MDA does not provide, and Purugganan does not argue, that Purugganan

assumes the financial risk of opening and operating a Doctors Express franchise or of selling urgent

care medical services. These risks are clearly borne by the franchisee that contracts with Doctors

Express/AFC directly.

       Having concluded that Purugganan is not a franchisee within the meaning of the

Connecticut Franchise Act, the Court will enter judgment on the pleadings in favor of AFC on

Count Ten of the complaint.

       Sherman Act Claims

       Purugganan alleges that AFC’s purchase of the franchises in his territory with the intent to

transform them into AFC corporate stores constitutes “an illegal contract in restraint of trade or

commerce” (Compl. ¶ 79), in violation of Section 1 of the Sherman Act, 15 U.S.C. § 1. He further

alleges that AFC “is attempting to monopolize the territory purchased by Plaintiff, and . . . is

attempting to establish a monopoly in the New England states” (Compl. ¶ 80), in violation of




                                                  14
         Case 3:20-cv-00360-KAD Document 127 Filed 02/24/21 Page 15 of 22




Section 2 of the Sherman Act, 15 U.S.C. § 2. AFC argues that Purugganan has failed to state a

claim under either of these provisions and that, as a threshold matter, he lacks antitrust standing. 5

         Purugganan makes little effort to either effectively allege a Sherman Act violation or

explain how this straightforward contract dispute implicates the antitrust concerns sought to be

addressed by the Act as embodied in the standing requirements noted below.

         Standing aside, “[t]he Sherman Act aims to protect competition as a whole in the relevant

market, not the individual competitors within that market. Disputes between business competitors

thus are not the proper subjects of antitrust actions.” United States v. Am. Express Co., 838 F.3d

179, 193 (2d Cir. 2016), aff’d sub nom. Ohio v. Am. Express Co., 138 S. Ct. 2274 (2018) (internal

quotation marks and citation omitted) (emphasis added).                           Purugganan’s claims that AFC’s

acquisition of franchises in his territory constitutes “an illegal contract in restraint of trade or

commerce” and an attempted monopolization of the Plaintiff’s territory (Compl. ¶¶ 79–80) are

conclusory and inadequate. They do not plausibly allege that AFC has illegally restrained

competition in the urgent care franchise market writ large—a market that is wholly undefined by

the Plaintiff; these claims merely allege that AFC is unlawfully competing with Purugganan



5
  “To satisfy antitrust standing at the pleading stage a plaintiff must plausibly allege two things: (1) that it suffered a
‘special kind of antitrust injury,’ and (2) that it is a suitable plaintiff to pursue the alleged antitrust violations and thus
is an ‘efficient enforcer’ of the antitrust laws.” IQ Dental Supply, Inc. v. Henry Schein, Inc., 924 F.3d 57, 62 (2d Cir.
2019) (quoting Gatt Commc’ns Inc. v. PMC Assocs., L.L.C., 711 F.3d 68, 76 (2d Cir. 2013) (internal quotation marks
omitted). The Second Circuit has “established a three-part test for determining whether the plaintiff has alleged an
antitrust injury: (1) the court must identify the practice complained of and the reasons such a practice is or might be
anticompetitive[;] (2) the court must identify the actual injury the plaintiff alleges . . . which requires [it] to look to
the ways in which the plaintiff claims it is in a worse position as a consequence of the defendant’s conduct[;] and (3)
the court compares the anticompetitive effect of the specific practice at issue to the actual injury the plaintiff alleges.”
Id. at 62–63 (internal quotation marks, citations, and alterations omitted). As to the second requirement, “[a] four-
factor test is employed to determine whether an antitrust plaintiff is an efficient enforcer,” in which the Court “must
evaluate: (1) ‘the directness or indirectness of the asserted injury,’ (2) ‘the existence of an identifiable class of persons
whose self-interest would normally motivate them to vindicate the public interest in antitrust enforcement,’ (3) ‘the
speculativeness of the alleged injury,’ and (4) ‘the difficulty of identifying damages and apportioning them among
direct and indirect victims so as to avoid duplicative recoveries.’” Id. at 65 (quoting Daniel v. Am. Bd. of Emergency
Medicine, 428 F.3d 408, 443 (2d Cir. 2006)). Purugganan does not attempt to defend his ability to establish antitrust
standing in his opposition brief.

                                                             15
         Case 3:20-cv-00360-KAD Document 127 Filed 02/24/21 Page 16 of 22




individually. See Capital Imaging Assocs., P.C. v. Mohawk Valley Med. Assocs., Inc., 996 F.2d

537, 543 (2d Cir. 1993) (“Insisting on proof of harm to the whole market fulfills the broad purpose

of the antitrust law that was enacted to ensure competition in general, not narrowly focused to

protect individual competitors. Were the law construed otherwise, routine disputes between

business competitors would be elevated to the status of an antitrust action, thereby trivializing the

Act because of its too ready availability”) (internal citation omitted).

         Nor does the complaint so much as identify a relevant product or geographic “market”

outside of the Plaintiff’s own contracted-for territory. “[I]n order to survive a motion to dismiss,

it is appropriate for a district court to assess whether the plaintiff[’s] complaint asserts sufficient

facts to allege plausibly the existence of both a product and geographic market.” Concord Assocs.,

L.P. v. Entm’t Properties Tr., 817 F.3d 46, 53 (2d Cir. 2016). Purugganan has done neither. See

also Wellnx Life Scis. Inc. v. Iovate Health Scis. Research Inc., 516 F. Supp. 2d 270, 293 (S.D.N.Y.

2007) (“Without any allegation as to how market-wide competition will be affected, the complaint

fails to allege a claim on which relief may be granted.”) (quoting Elecs. Commc’ns Corp. v.

Toshiba Am. Consumer Prod., Inc., 129 F.3d 240, 245 (2d Cir. 1997)). In his opposition

Purugganan relies upon his conclusory allegation that AFC’s “purchases and transformations to

corporate stores would prevent potential franchisees from opening, thereby decreasing competition

among franchisees.” (Compl. ¶ 27.) 6 This broad assertion that other prospective franchisees will

suffer harm as a result of AFC’s actions is insufficient to transform his contract dispute with AFC

into a claim of antitrust dimensions.




6
  This Court has previously observed that these opinion-based conclusory allegations are also illogical. Whether these
franchises are owned by AFC or a franchisee, the centers will still be operating within the territory in competition with
others, present and prospective, in the urgent case business.

                                                          16
         Case 3:20-cv-00360-KAD Document 127 Filed 02/24/21 Page 17 of 22




         For these reasons, whether due to a failure to establish antitrust standing (which

Purugganan did not address, see n.5, supra) or a failure to state a plausible claim under the Sherman

Act, Purugganan’s claims against AFC are plainly inapposite to any antitrust theory of liability

and the Court accordingly grants judgment on the pleadings in favor of AFC as to Count Seven. 7

         Bad Faith, Promissory Estoppel, and UCC

         AFC next argues that Purugganan cannot maintain independent causes of action for breach

of the covenant of good faith and fair dealing, promissory estoppel, and a violation of the Uniform

Commercial Code, as these claims are subsumed by his breach of contract claim under Maryland

law. Purugganan does not meaningfully respond to these contentions beyond reiterating his belief

that Maryland law does not apply. He advances his arguments under Connecticut law, which, the

Court has already determined, is not applicable.

         First, AFC is correct that “no independent cause of action at law exists in Maryland for

breach of the implied duty of good faith and fair dealing.” Mount Vernon Properties, LLC v.

Branch Banking and Tr. Co., 170 Md. App. 457, 472, 907 A.2d 373 (Md. Ct. Spec. App. 2006);

see also, e.g., Thompson v. Naval Acad. Athletic Ass’n, No. CIV.A. RDB-12-2676, 2013 WL

3965100, at *7 (D. Md. Aug. 1, 2013) (explaining that “Maryland does not recognize an

independent cause of action for breach of the implied contractual duty of good faith and fair

dealing. . . . Instead, the duty of good faith and fair dealing is merely part of an action for breach

of contract.”) (quotation marks and citations omitted).                   Because Purugganan has pled a


7
  In addition to the above cited deficiencies, AFC also correctly argues that Purugganan fails to allege a plausible
conspiracy to restrain trade under Section 1 of the Sherman Act, which requires “a combination or some form of
concerted action between at least two legally distinct economic entities”—not “[u]nilateral conduct on the part of a
single person or enterprise.” Capital Imaging Assocs., 996 F.2d at 542. Nor does he allege “1) the possession
of monopoly power in the relevant market and 2) the willful acquisition or maintenance of that power as distinguished
from growth or development as a consequence of a superior product, business acumen or historic accident,” Merced
Irrigation Dist. v. Barclays Bank PLC, 165 F. Supp. 3d 122, 140 (S.D.N.Y. 2016), on behalf of AFC so as to state a
monopolization claim under Section 2. (quoting PepsiCo, Inc. v. Coca-Cola Co., 315 F.3d 101, 105 (2d Cir. 2002)
(per curiam)).

                                                        17
       Case 3:20-cv-00360-KAD Document 127 Filed 02/24/21 Page 18 of 22




simultaneous claim for breach of the MDA, the motion for judgment on the pleadings as to Count

Three of the Plaintiff’s complaint is granted without prejudice to the filing of an amended

complaint in light of the Plaintiff’s request that he be permitted to amend his contract cause of

action consistent with Maryland law.

       Second, courts applying Maryland law have likewise recognized “that, under the U.C.C.

as well as the general law of Maryland, there is no independent duty of good faith in commercial

dealing enforceable by an action ex delicto.” Howard Oaks, Inc. v. Maryland Nat. Bank, 810 F.

Supp. 674, 677 (D. Md. 1993); see also Marland v. Safeway, Inc., 65 F. App’x 442, 449 (4th Cir.

2003) (agreeing with weight of authority that Maryland does not recognize an independent cause

of action for breach of the implied duty of good faith and fair dealing as codified in the UCC). As

discussed above, Purugganan cites no authority to the contrary. The motion for judgment on the

pleadings as to Count Four of the complaint is therefore granted.

       As to the promissory estoppel claim, “[a] claim for promissory estoppel is ‘a device for

contractual recovery, when an element of a traditional bilateral contract is lacking,’ such as

acceptance or consideration.” J.E. Dunn Const. Co. v. S.R.P. Dev. Ltd. P’ship, 115 F. Supp. 3d

593, 609 (D. Md. 2015) (quoting Md. Transp. Auth. Police Lodge No. 34 of Fraternal Order of

Police v. Md. Transp. Auth., 195 Md. App. 124, 218, 5 A.3d 1174 (Md. Ct. Spec. App. 2010), rev’d

in part on other grounds, 420 Md. 141, 21 A.3d 1098 (Md. 2011). “Once it is established, either

by an admission of a party or by a judicial finding, that there is in fact an enforceable contract

between the parties . . . then a party may no longer recover under the theory of promissory

estoppel.” Id. (quotation marks and citation omitted). Here, both Purugganan and AFC have

acknowledged and agree that the MDA, in fact, governs their rights and obligations with respect

to the claims in this litigation, thus precluding either party from relying upon, in the alternative,



                                                 18
       Case 3:20-cv-00360-KAD Document 127 Filed 02/24/21 Page 19 of 22




the lack of an enforceable contract as a basis for recovery. See Ver Brycke v. Ver Brycke, 379 Md.

669, 693 n.9, 843 A.2d 758 (Md. 2004) (“We observe that the Ver Bryckes’ unjust enrichment and

promissory estoppel claims, which are quasi-contract claims, would have been untenable had they

argued that a contract had existed between them and John and Lisa. As we explained in County

Comm’rs of Caroline County v. J. Roland Dashiell & Sons, Inc., 358 Md. 83, 747 A.2d 600 (2000),

‘[t]he general rule is that no quasi-contractual claim can arise when a contract exists between the

parties concerning the same subject matter on which the quasi-contractual claim rests.’”). The

motion for judgment on the pleadings is therefore granted as to Count Five.

       Tortious Interference

       Count Eight of the complaint pleads a claim for tortious interference with contractual

relations and prospective economic advantage.           “Tortious interference with contract is a

recognized cause of action in Maryland, and it has five elements: ‘(1) existence of a contract

between plaintiff and a third party; (2) defendant’s knowledge of that contract; (3) defendant’s

intentional interference with that contract; (4) breach of that contract by the third party; and (5)

resulting damages to the plaintiff.’” Ellicott Dredges, LLC v. DSC Dredge, LLC, 280 F. Supp. 3d

724, 729 (D. Md. 2017) (quoting Fowler v. Printers II, Inc., 89 Md. App. 448, 466, 598 A.2d 794

(Md. Ct. Spec. App. 1991)). “Tortious interference with contract is often viewed in comparison

to a related tort, tortious interference with prospective economic relations.” Paccar Inc. v. Elliot

Wilson Capitol Trucks LLC, 905 F. Supp. 2d 675, 693 (D. Md. 2012). “[T]his tort applies to

‘maliciously or wrongfully interfering with economic relationships in the absence of [a] breach of

contract.’” Id. at 695 (quoting Natural Design, Inc. v. Rouse Co., 302 Md. 47, 69, 485 A.2d 663

(Md. 1984)). “Although variously named, the tort requires a showing of (1) an intentional and

willful act; (2) calculated to cause damage to the plaintiff in his lawful business; (3) done with the



                                                 19
       Case 3:20-cv-00360-KAD Document 127 Filed 02/24/21 Page 20 of 22




unlawful purpose to cause such damage and loss; without right or justifiable cause on the part of

the defendants (which constitutes malice); and (4) that caused actual damage or loss.” Id.

       Neither Purugganan in his complaint, nor AFC in its memorandum, acknowledges the

distinction between these two causes of action. Nonetheless, AFC argues that Purugganan cannot

state a claim for tortious interference because any relationship between Purugganan and third-party

franchisees is governed by the MDA, and AFC cannot be held liable for interfering with its own

contract. Purugganan responds that whether his rights with respect to third-party franchisees arose

from the MDA is immaterial, as he maintains business relationships with the franchisees distinct

from his relationship with AFC, and he alleges that AFC has tortiously interfered with those

relationships. He does not, however, identify any specific relationship or its nature or source.

Neither does he identify any “actual damage or loss,” separate from those flowing from the

provisions of the MDA, that he has or might sustain as a result of the alleged interference.

       First, the Court agrees that the complaint fails to plead a cognizable claim for tortious

interference with contract. To the extent the contract at issue is the MDA, the Court of Appeals

of Maryland “has never permitted recovery for the tort of intentional interference with a contract

when both the defendant and the plaintiff were parties to the contract.” K & K Mgmt., Inc. v. Lee,

316 Md. 137, 156, 557 A.2d 965 (Md. 1989) (quotation marks and citation omitted). Further,

Purugganan does not allege that he had any contractual relationship with the franchisees in his

territory with which AFC interfered and he does not otherwise identify any contract between

himself and any other third party with which AFC interfered.

       For similar reasons, the Court also agrees that to the extent the complaint could be

construed as alleging a claim for tortious interference with prospective economic relations, the

complaint does not plausibly allege such a claim. It is “well-established” under Maryland law



                                                20
        Case 3:20-cv-00360-KAD Document 127 Filed 02/24/21 Page 21 of 22




“that, for the tort of wrongful interference with economic relations to lie, the defendant tortfeasor

cannot be a party to the economic relationship with which the defendant has allegedly interfered.”

Kaser v. Fin. Prot. Mktg., Inc., 376 Md. 621, 639, 831 A.2d 49 (Md. 2003). Purugganan does not

allege any independent relationship between an existing or prospective third-party franchisee that

does not derive from the MDA and his role as a master developer, and consequently, from the

relationship with AFC. The tortious interference with prospective economic relations claim

therefore fails.

        For these reasons the motion for judgment on the pleadings with respect to Count Eight is

granted.

        Abuse of Process

        Purugganan’s abuse of process claim is based on AFC having “improperly and prematurely

commenced a separate action in Alabama State Court” after Purugganan demanded mediation

under the MDA. (Compl. ¶ 118.) He alleges that the Alabama action “was a perverse use of legal

process, done with malicious intent to vex and trouble, punish, harass and intimidate Plaintiff with

reckless indifference to the rights of the Plaintiff,” and that he has suffered damages that include

his attorney’s fees in defending the Alabama action. (Id. ¶¶ 120–21.)

        “[T]he elements of the tort of abuse of civil process in Maryland are: (1) a willful use of

civil process on the part of the defendant after the process has issued in a manner not contemplated

by law; (2) an ulterior motive; and (3) damages resulting from the defendant’s abuse of process in

the form of arrest of the person or seizure of property of the plaintiff.” In re Joseph Smith & Sons,

Inc., 121 F.3d 698 (Table), 1997 WL 436746, at *2 (4th Cir. 1997) (per curiam). As to the last

element, the Court of Appeals of Maryland has explained:

        All the cases upon this subject depend either upon the arrest of the person or seizure of his
        property; and we have been referred to none where this action was sustained for an injury to

                                                 21
          Case 3:20-cv-00360-KAD Document 127 Filed 02/24/21 Page 22 of 22




          the plaintiff’s business or good name. Any unfounded suit may result in such injury; but it
          will hardly be seriously contended that where there has been no wrongful deprivation of
          liberty or no illegal seizure of property, that each unfounded suit is to be treated as such
          an abuse of [the] process of the law as will sustain action against the one who instituted it.

Id. (quoting One Thousand Fleet Ltd. P’ship v. Guerriero, 346 Md. 29, 45–46, 694 A.2d 952 (Md.

1997)).

          Here, Purugganan does not allege a deprivation of liberty or illegal seizure of property

arising from AFC’s alleged wrongful commencement of suit, and thus the mere monetary injuries

he may have suffered in defending suit in Alabama are insufficient to state a claim for abuse of

process under Maryland law. 8 Judgment on the pleadings will accordingly enter in favor of AFC

on Count Twelve.

Conclusion

          For the foregoing reasons, the Defendant’s motion to dismiss is denied to the extent it is

predicated on lack of Article III standing. The Defendant’s motion for partial judgment on the

pleadings is otherwise granted in full.

          SO ORDERED at Bridgeport, Connecticut, this 24th day of February 2021.


                                                        /s/ Kari A. Dooley
                                                        KARI A. DOOLEY
                                                        UNITED STATES DISTRICT JUDGE




8
  As AFC notes, Maryland law also recognizes a separate cause of action for malicious use of process, which requires
a plaintiff to establish, inter alia, “that wrongful proceedings caused an arrest, a seizure of property, or other ‘special
injury.’” One Thousand Fleet, 346 Md. at 44. “The mere expense and annoyance of defending a civil action is not a
sufficient special damage or injury to sustain an action for malicious prosecution.” Id. (quotation marks and citation
omitted). For similar reasons, then, Purugganan fails to plead a cognizable claim for malicious use of process.

                                                           22
